—Appeal from a judgment of the Erie County Court (Shirley Trout-man, J.), rendered January 5, 2007. The judgment convicted defendant, upon his plea of guilty, of attempted murder in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously reversed on the law, the plea is vacated and the matter is remitted to Erie County Court for further proceedings on the indictment.
Same memorandum as in People v Burns (70 AD3d 1301 [2010]). Present—Scudder, P.J., Peradotto, Carni, Green and Gorski, JJ.